Citation Nr: 1204335	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-13 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting his service connection claim for tinnitus, without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Factual Background and Analysis

The Veteran seeks service connection for tinnitus.  In his written submissions, he contends that his tinnitus began in service while serving aboard ship in the Navy in the years immediately after World War II and encountering noise from the engine room.  

Service personnel records show that the Veteran served as an engineering hand or machinist's mate in the Navy and was assigned for several months to the U.S.S. HYADES (AF28).  

Service treatment records do not indicate any complaints of, or treatment for, tinnitus during service.  

Post-service, VA and private medical records contain no medical evidence of treatment for tinnitus.  An October 2007 VA outpatient treatment record notes that the Veteran had no significant reports of tinnitus.

The Veteran underwent a VA examination in August 2008.  The Veteran complained of hearing loss that became noticeable in service and progressively worse since then.  He said that in service he was exposed to noise from the engine room of a ship without hearing protection and that post-service he was exposed to outboard motors and lawn mowers about the house without hearing protection.  A history of bilateral recurrent tinnitus also was noted.  Onset was estimated about three to four years before the examination.  Tinnitus occurred a couple of times per week for up to a couple minutes and sounded like a motor or refrigerator running.  It was noted that the Veteran said that he did not hear the tinnitus as much since he got his hearing aids.  

Diagnosis was intermittent subjective bilateral tinnitus.  The VA examiner also opined that tinnitus was less likely as not caused by or a result of acoustic trauma in service.  He noted that VA conceded acoustic trauma in service but found that the Veteran reported the onset of tinnitus decades after separation from military service.  It was, therefore, his clinical opinion that the Veteran's tinnitus decades after service was less likely as not caused by or a result of his claimed in-service acoustic trauma.  He also said that it would be speculative to allocate how much of the Veteran's tinnitus was due to non-service factors such as aging, hypertension, recreational noise exposure and caffeine.  

In his September 2009 Notice of Disagreement (NOD) and his April 2010 VA Form 9, Substantive Appeal the Veteran contended that he once thought tinnitus meant a ringing sound like a bell.  He said that during service he experienced a sound like that of a motor running.  There was a pharmacist's mate rather than a physician on board his ship, and the pharmacist's mate told the Veteran this noise was caused by excessive wax in his ears.  The Veteran claimed that his ears were flushed out on numerous occasions, but the ringing condition never went away and the flushings were not recorded in his service treatment records.  The Veteran claimed this is what he told the VA examiner, rather than that the onset of his disorder began three or four years before.  He also denied civilian noise exposure to outboard motors because he had never owned an outboard motor or a boat.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current tinnitus disorder is due to service and, thus, service connection is warranted for this claim.  Initially, the Board notes that the Veteran has been currently diagnosed with intermittent subjective bilateral tinnitus.  

While lay and medical evidence found in the record is not clear, the Board recognizes the Veteran's contentions that his exposure to noise while in service contributed to his tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is competent to offer evidence of the presence of tinnitus and its continuity over the years, and as tinnitus is so often a subjective complaint, the Board finds that his testimony related to tinnitus is credible.  Therefore, there is sufficient evidence in the record that the Veteran experienced tinnitus during his period of active service.  

A successful service connection claim also needs evidence of a nexus or relationship between any current disability and an in-service injury or disease.  While the August 2008 VA examiner concluded that a tinnitus disability was not linked to the Veteran's period of active service, the Board notes that the examiner's opinion was apparently based on a faulty rationale.  While the August 2008 VA examiner essentially suggested that the etiology of the Veteran's tinnitus probably was more likely non-service in origin, it appears that he did not have full or complete information about the Veteran's case or misunderstood the Veteran's interview.  The Board notes that the VA examiner relied heavily on the fact that the reported onset of tinnitus was some three to four years before the examination, or decades after military service.  However, the Veteran pointed out in his NOD and VA Form 9 that during service he experienced a sound like that of a motor running.  He was told this noise or sound was caused by excessive wax in his ears, his ears were flushed out on numerous occasions, and the ringing condition never went away.  The Veteran claimed this is what he told the VA examiner, rather than that the onset of his disorder began three or four years before.  He also denied civilian noise exposure to outboard motors because he had never owned an outboard motor or a boat.  The Board notes that there is little in the record with which to clarify the apparent misunderstanding between the VA examiner and the Veteran on these points.  

However, the Veteran was granted service connection for bilateral hearing loss in a September 2008 rating decision.  The Board notes that this same VA examiner, in the same VA examination, found that the Veteran's bilateral hearing loss was due to the Veteran's claimed inservice acoustic trauma because, in part, the Veteran had reported the onset of hearing loss while still in service.  The Board finds that it is likely that this same examiner, on remand, would find the Veteran's tinnitus service-connected if instructed to acknowledge the Veteran's statements that the onset of his tinnitus was in service and not decades after discharge.  The Board notes that both tinnitus and hearing loss can arise from acoustic trauma.  As the Veteran has been granted service connection for bilateral hearing loss due to exposure to noise while in service, the Board, resolving all doubts in favor of the Veteran, finds that a nexus has been established between the Veteran's tinnitus and noise exposure in service and grants service connection for tinnitus on a direct basis.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's tinnitus is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, including perhaps seeking an addendum opinion from the August 2008 VA examiner.  However, the Board finds that under the circumstances of this case and upon granting this veteran the benefit of the doubt, his lay evidence of service incurrence is sufficient to provide proof of a nexus, or relationship, between the Veteran's current tinnitus and his period of active service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's tinnitus disability.  As the Board finds that the Veteran has provided evidence of the elements required for a grant of service connection for his claim, the claim for service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


